Citation Nr: 1602369	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  03-26 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected pes cavus.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected pes cavus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) from a June 2001 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2005, the Veteran and his mother testified at the St. Petersburg RO before a Decision Review Officer.  A transcript of that hearing is of record.

In February 2007, May 2008, and November 2010, the Board remanded these claims for additional development.  The Board then denied the claims in a June 2011 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  Subsequently, the CAVC issued a March 2013 Memorandum Decision and a concurrent Order, vacating the June 2011 denial and remanding the Veteran's claims listed above as well as service connection for a low back disorder to the Board for reconsideration.  In an April 2014 decision, the Board denied the claims for knee disorders and remanded a claim for low back disorder to the agency of original jurisdiction (AOJ).  The Veteran's remanded claim of entitlement to service connection for a low back disability has not been re-certified to the Board for re-adjudication by the RO, thus, Board action on this claim is premature at this time.

The Veteran appealed the April 2014 decision denying service connection for knee disabilities to the CAVC.  In response, the CAVC issued an October 2014 Order granting a joint motion for partial remand (JMPR) between the parties, vacating the April 2014 denial as to the knee disorders and remanding the matters to the Board for reconsideration.  In March 2015, the Board remanded the Veteran's claims of entitlement to service connection for knee disorders for development consistent with the October 2014 JMPR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, yet another remand is necessary for these claims.  The March 2015 Board decision directed that a new medical opinion and, if necessary, an examination, be provided that addressed the Veteran's claims for entitlement to service connection for his left and right knee disabilities.  A thorough review of the record demonstrates that this development has not occurred.  Subsequent records in the Veteran's file show no notification of, or scheduling for, any VA examination that would address the Board's March 2015 directives.  Thus, there has not been compliance with the Board's remand directives.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted previously in the March 2013 remand, the JMPR supporting the April 2014 Court Order directed that the Board readjudicate the Veteran's claims for service connection for right and left knee disorders, to include as secondary to service-connected pes cavus.  It referenced the Memorandum Decision and noted that the Board relied on an August 2010 VA negative medical opinion from a VA physician, who concluded that there was no accepted medical literature that he was aware of causally relating bilateral pes cavus to degenerative arthritis of the knee.  However, in 2011, the Veteran submitted an internet article from Sutter Health's website stating that high arches "can contribute to painful problems in the feet, knees, back and hips."  

The parties to the JMPR ordered, as the Court did in the May 2013 Memorandum Decision, that the Board consider whether the Sutter Health Internet article submitted by the Veteran constitutes "medical literature."  If so, in accordance with the terms of the March 2013 Memorandum Decision, the Board then must seek clarification from the VA examiner as to whether the Sutter article impacts his determination that no medical literature exists supporting a finding that pes cavus could cause or aggravate the Veteran's bilateral knee condition.  

As determined by the Board in the March 2015 remand, the Sutter article can be construed as medical literature.  As evidenced by a May 2015 compensation and pension examination note, the examiner who conducted the August 2010 VA examination is no longer employed by the VA.  Accordingly, the case should be referred to a similarly qualified examiner. 

Again, the Board notes that there has been no development to address these issues.  A remand is necessary to complete such development.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a qualified medical professional to review the claims folder and provide an addendum opinion that fully addresses the questions below.  A copy of this remand should be included in the electronic record, and the examiner should state on the examination report that review of the electronic record was accomplished. The examiner is asked to provide the following:

(a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee degenerative arthritis had onset during the Veteran's active service or was caused by his active service.

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee degenerative arthritis was caused by his service-connected pes cavus; specifically, the examiner must address the Veteran's claim that his altered gait as a result his pes cavus caused his bilateral knee arthritis.  

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee degenerative arthritis has been aggravated (permanently worsened) by his service-connected pes cavus; specifically, the examiner must address the Veteran's claim that his altered gait as a result his pes cavus aggravated his bilateral knee arthritis.  

In providing his or her opinion, the VA examiner must address all articles and treatises submitted by the Veteran in support of his claim, including an internet article submitted by the Veteran in May 2011 from Sutter Health's website.  The article states that high arches "can contribute to painful problems in the feet, knees, back and hips."  The Board instructs the examiner that this article can be construed as medical literature for adjudicative purposes and must be addressed in the opinions.

2.  To help avoid future remand, the RO/AMC must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, readjudicate the claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




